Citation Nr: 1324865	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  05-41 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for subcortical cerebral vascular accident associated with hypertensive cardiovascular disease prior to August 30, 2009.

2. Entitlement to a disability rating in excess of 10 percent for subcortical cerebral vascular accident associated with hypertensive cardiovascular disease on and after February 1, 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a March 2010 rating decision, the RO granted a temporary 100 percent disability rating for subcortical cerebral vascular accident from August 30, 2009 to January 31, 2010.  As the Veteran is receiving the maximum disability rating during that period, the Board will not address the issue of entitlement to a higher disability rating for that period.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In December 2005, the Veteran submitted a VA Form 9 in which he requested to testify before a Veterans Law Judge at a Travel Board hearing or a videoconference hearing.  See 38 C.F.R. § 20.700 (2012).  The record demonstrates that the Veteran was scheduled to testify at a Travel Board hearing in October 2010.  In September 2010, the Veteran notified VA that he had recently moved and requested that his hearing be rescheduled.  A June 2013 report of general information shows that the Veteran did not want his hearing cancelled, and he requested to testify at a videoconference hearing.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2012).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


